Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 8/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17, 33-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claim 1, the limitation “all points on the radially outer surface are equidistance from a center of the storage container” lacks support in the specification and is considered to be new matter.   The radial outer surface does not have all points equidistant as including the vapor plug (106) and the pump-out port (412) there are parts of the radial outer surface with differing distances.  As such, the limitation is not supported by the specification and is considered to be new matter.

Claims 13-17, 33-40 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petr (WO2011147384), hereinafter referred to as Petr and furher in view of Freeble (US Patent No. 1507370), hereinafter referred to as Petr.

With respect to claim 41, Petr teaches Petr teaches a cryogenic storage system (Figures 1/2),
comprising: a storage container comprising outer surface (container 4 and carrier 3, page 4, line 11-13);and an enclosure assembly configured to house the storage container (transport casing, page 4, lines 8-9), the enclosure assembly comprising: an outer dome comprising a substantially spherical cavity and a radially inner surface (inner spherical surface 2 forms a spherical cavity with a radially inner surface, page 4, lines 10-11
a plurality of ball elements disposed on the outer dome (spherical rollers, page 2, lines 24-25 are what the container rotates over) 
 wherein the storage container has a center of gravity or mass with a bottom portion of the storage container that passively stabilizes the storage container when the storage container is tilted, angled, or rotated within the enclosure assembly (the carrier with the container together are designed to prevent rotation or turning over of the container when the outer casing is handling or turned over because of the weight at the bottom of the carrier/container combination, page 4, lines 22-26, which means the bottom is weighted). 

Petr does not teach the storage container has a radial outer surface and is shaped as a sphere. 
Freeble teaches an enclosure having a cavity (within 1) and a container (4) that freely rotates in three dimensions without impacting inner sides of the enclosure (where the container contacts the bearings to freely rotate, p1, lines 70-74) about a plurality of axes (page 1, line 107, p2, line 5) within the cavity of the enclosure and has a mass (6) within a bottom portion of the of the container to passively stabilize the container (page 1, line 107 — page 2, line 5); the container being shaped as a sphere (page 1, column 2, line 61). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of using the container/carrier of Petr as the Dewar to have utilized a spherical storage container as the Dewar based on the teaching of Freeble since it has been shown that a simple substitution of one known elements (storage container with carrier) for another (storage container that acts as both storage and transport) as they are both known ways of providing a container which remains upright when the outer casing is moved It would thus have been obvious to have substituted one   for the other. As such it would have been obvious to have instead of the container/carrier combo forming the Dewar to have used a single spherical container which rotates around the rollers (Freeble also teaches bearings) as they are both known ways of providing the same free rotation and maintaining upright of a storage container. 

Petr as modified does not teach a plurality of ball elements disposed on a top hemisphere of the outer dome and a bottom hemisphere of the outer dome; however, Petr does teach that it is known to place spherical sliding members around a circumference placed as spaced apart as possible (Colum 3, lines 10-12) and therefore it would have been obvious to have when using the spherical container in Petr as modified to have placed ball elements at the top and bottom of the dome as well as the sides as this would provide the most spacing of the ball elements which would allow for support and movement evenly around the dome.

Claim(s) 42 s/are rejected under 35 U.S.C. 103 as being unpatentable over Petr (WO2011147384), hereinafter referred to as Petr and further in view of Freeble (US Patent No. 1507370), hereinafter referred to as Petr.

With respect to claim 42, Petr teaches a cryogenic storage system (Figures 1/2),
comprising: a closed storage container comprising outer surface (container 4, which as a Dewar, page 4, line 17 would be understood to be closed and carrier 3, page 4, line 11-13);and an enclosure assembly configured to house the storage container (transport casing, page 4, lines 8-9), comprising a dome having an inner surface defining a spherical cavity to house the close storage container (inner spherical surface 2 forms a spherical cavity with a radially inner surface, page 4, lines 10-11), 
wherein the storage container has a center of gravity or mass with a bottom portion of the storage container that passively stabilizes the storage container when the storage container is tilted or rotated (the carrier with the container together are designed to prevent rotation or turning over of the container when the outer casing is handling or turned over because of the weight at the bottom of the carrier/container combination, page 4, lines 22-26, which means the bottom is weighted). 

Petr does not teach the storage container is a spherical storage container.
Freeble teaches an enclosure having a cavity (within 1) and a container (4) that freely rotates in three dimensions without impacting inner sides of the enclosure (where the container contacts the bearings to freely rotate, p1, lines 70-74) about a plurality of axes (page 1, line 107, p2, line 5) within the cavity of the enclosure and has a mass (6) within a bottom portion of the of the container to passively stabilize the container (page 1, line 107 — page 2, line 5); the container being shaped as a sphere (page 1, column 2, line 61).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of using the container/carrier of Petr as the Dewar to have utilized a spherical storage container as the Dewar based on the teaching of Freeble since it has been shown that a simple substation of one Known elements (storage container with carrier) for another (storage container that acts as both storage and transport) as they are both known ways of providing a container which remains upright when the outer casing is moved It would thus have been obvious to have substituted one   for the other. As such it would have been obvious to have instead of the container/carrier combo forming the Dewar to have used a single spherical container which rotates around the rollers (Freeble also teaches bearings) as they are both known ways of providing the same free rotation and maintaining upright of a storage container. 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 

Applicant argues that Freeble does not teach a sphere, but if the container of Freeble were a sphere it would not function for its intended purpose as an “open-mouthed cup”. This is not persuasive.

	Applicant is not considering the entirety of the prior art or the combination.  The inner receptacle of Freeble as modified is explicitly “essentially spherical” (page 1, lines 75-76) and thus can be considered spherical with respect to the invention.

Applicants arguments page 7, in regards to the amendment to claim 11 are moot as due to the amendment the rejection over Petr in view of Freeble is not maintained; however, a rejection under 35 USC 112(a) is presented as a result of the amendment.   A determination of allowability cannot be made until the rejection under 35 USC 112(a) is resolved.

Applicant argues that the combination of Freeble with Petr is done with impermissible hindsight because the modification is not merely a simple substation of one known element but is a modification to have the storage container act as both storage and transport and modifying the device to be spherical.  Applicant specifically argues that the reasoning of providing both “storage and transport” is from applicant’s specification and as such the combination is impermissible hindsight.  This is not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The reasoning for the combination is that it is a simple substitution of one known element for another.  Both storage container with a carrier and a storage container which acts as both storage and transport are performing the same function, in different phrasing.   Both devices are designed to be able to have the container move while the components inside the container stay inside the container.  As such, no hindsight is taken in the modification.

Applicant further argues that the combination of Petr with Freeble is non-analogous art because Freeble is not in the same field of endeavor and is not reasonably pertinent to the problem solved by applicant’s invention because the device is not directed to solving all aspects of the problem of the invention.  This is not persuasive.

Examiner agrees that Freeble is not in the same field of endeavor as it is not drawn to cold storage containers; however, this does not mean that it is not reasonably pertinent to the problem solved by the endeavor.  Both the applicant’s invention and the invention of Freeble (as well of that of Petr) are all drawn to the design of storage containers that are designed to be able to withstand orientation changes without the device spilling and as such the device of Freeble can be considered reasonably pertinent to applicants invention.  “Thus a reference in a field different from applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her inventor as a whole” MPEP 2141.01(a) which as can be seen above is met by Freeble and as such is analogous art.

Applicant’s remaining arguments are drawn to the newly amended claims and thus do not take the rejection into consideration.  Using a plurality of ball elements spaced around the device including in the upper and lower hemispheres can be shown to be obvious in view of Petr in the rejection above because the use of spaced sliding elements is known in view of Petr (Column 3, lines 10-12) and further while none of the individual reference teach a closed spherical container, the container of Petr is a Dewar in the shape of a spherical cap, which would be understood to be a closed container, and the container of Freeble is a spherical container an thus the modification would result in a closed, spherical container.  Applicant’s argument in claim 42 are drawn to Freeble alone and not to a modification made, and thus do not take the entirety of the prior art into consideration.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763